240 S.W.3d 175 (2007)
Jerial STEWARD, Respondent,
v.
ABU BONDING INC., et al., Defendants;
Abu-2, Inc., Appellant.
No. WD 67540.
Missouri Court of Appeals, Western District.
October 30, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Carl W. Bussey, Kansas City, MO, for Appellant.
John E. Turner, Kansas City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Abu-2 Inc.(Abu-2), a Missouri corporation, appeals from the denial of its motion to set aside a default judgment.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).